court did not have jurisdiction to grant a divorce, award spousal support,
                    or divide community property, including real and personal property
                    located in El Salvador. "[C]omity is a principle whereby the courts of one
                    jurisdiction may give effect to the laws and judicial decisions of another
                    jurisdiction out of deference and respect."   Mianecki v. Second Judicial
                    Dist. Court, 99 Nev. 93, 98, 658 P.2d 422, 424-25 (1983). Although it is
                    within the district court's sound discretion whether to recognize a foreign
                    judgment as a matter of comity, see id. at 98, 658 P.2d at 425, a Nevada
                    court is not required to recognize a judgment when there is a showing that
                    due process was not followed in the rendering state, such as when service
                    was improper.   Gonzales-Alpizar v. Griffith, 130 Nev. , , 317 P.3d
820, 826-27 (2014).
                                Here, the district court found that respondent was not
                    properly served with the El Salvador complaint. Appellant served
                    respondent by publication, which is generally permissible when the
                    whereabouts of the responding party are unknown. NRCP 4(e)(1)(i). The
                    record indicates, however, that appellant was not only aware of
                    respondent's whereabouts in Nevada, but that he was in contact with her
                    and did not inform her of the proceedings in El Salvador. Thus, the
                    district court did not abuse its discretion in declining to recognize the El
                    Salvador divorce decree under the principle of comity. We further
                    conclude that the district court had authority to determine the parties'
                    rights as to property located in El Salvador. See Buaas v. Buaas, 62 Nev.
232, 236, 147 P.2d 495, 496 (1944) (holding that a court of equity may
                    indirectly act upon real estate in another jurisdiction through its authority
                    over the person).
                                Appellant also challenges the district court's decision dividing
                    the community property and awarding respondent spousal support and
SUPREME COURT
        OF
     NEVADA
                                                          2
(CO 1947A    ater
                    attorney fees. As to the community property, it must be divided equally,
                    unless the court finds a compelling reason to make an unequal division
                    and sets forth those reasons in writing. NRS 125.150(1)(b). Here, the
                    record shows that the district court equally divided the property between
                    the parties, and the court awarded the Nevada residence, with its
                    encumbrances, to respondent. Additionally, the court properly awarded
                    respondent a share of appellant's pension in accordance with Fondi v.
                    Fondi, 106 Nev. 856, 859-61, 802 P.2d 1264, 1265-68 (1990).
                               As for spousal support, a court may award such spousal
                    support as it considers "just and equitable." NRS 125.150(1)(a); Sprenger
                    v. Sprenger, 110 Nev. 855, 859, 878 P.2d 284, 287 (1994). Here, the
                    district court awarded respondent $500 per month in spousal support for
                    12 years, based on the length of the marriage and the parties' disparity in
                    incomes and earning capacities. NRS 125.150(8). And while appellant
                    argues that the district court improperly attributed an income to him that
                    was greater than his actual earnings, he had several opportunities to
                    provide the required evidence to the court and he failed to do so.
                    Therefore, the district court did not abuse its discretion in determining
                    appellant's income based on respondent's evidence.        See Thurston v.

                    Thurston, 87 Nev. 365, 367, 487 P.2d 342, 343 (1971) (finding the district
                    court's reliance on the husband's proof of asset value proper when the wife
                    failed to provide any contrary evidence). To the extent that appellant
                    claims that his income has recently changed, however, he may file a
                    motion in the district court to modify spousal support based on a change in
                    income. See NRS 125.150(7), (11).
                                Finally, appellant challenges the district court award of
                    $2,500 in attorney fees to respondent. In opposition, respondent argues
                    that the district court had the authority to make the fees award, and that
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    0er,
                  the factors under Brunzell v. Golden Gate National Bank, 85 Nev. 345,
                  349, 455 P.2d 31, 33 (1969), justify the award, but respondent fails to
                  address whether the district court properly analyzed and applied the
                  Brunzell factors. Having reviewed the record, we conclude that the
                  district court failed to consider the Brunzell factors when making this
                  award. Miller v. Wilfong, 121 Nev. 619, 623-24, 119 P.3d 727, 730 (2005)
                  (holding that a district court must evaluate the Brunzell factors when
                  awarding attorney fees).
                              Accordingly, we reverse the portion of the district court order
                  as to attorney fees, and we remand the matter to the district court for
                  further proceedings in light of Brunzell.   We affirm the district court's
                  order in all other respects.
                              It is so ORDERED.'



                                                                    , J.
                                             Hardesty


                                                 , J.                                  J.




                  cc:   Chief Judge, The Eighth Judicial District Court
                        Hon. Nancy A. Becker, Senior Judge
                        Rutillo Rivas
                        Enrique R. Acuna
                        Eighth District Court Clerk


                         'In light of this disposition, we deny as moot appellant's proper
                  person motion for a stay. Additionally, we grant the motion to withdraw
                  filed by respondent's counsel on March 27, 2014. We further deny any
                  relief requested in appellant's April 1, 2014, proper person document.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    (0